Citation Nr: 1446176	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-49 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a psychiatric disability, to include depression.

3.  Entitlement to service connection for dementia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran presented testimony at a videoconference hearing before the undersigned in November 2010.  A transcript is of record.  The Board remanded the claims in February 2012 and October 2013.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  There is no competent and probative evidence of record establishing that the symptomatology reported by the Veteran to be residuals of the in-service head injury, namely blackouts, memory loss, seizures and panic attacks, are related to the in-service injury.  

2.  There is no probative evidence of record establishing that the Veteran has a psychiatric disability as a result of the in-service head injury, and no evidence the Veteran was diagnosed with a psychiatric disorder within year of his July 1982 discharge from active service.  

3.  There is no probative evidence of record that the Veteran has dementia as a result of the in-service head injury.
CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a psychiatric disability, to include depression, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for dementia have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in June 2006 with regard to the claim for service connection for residuals of a head injury; by a letter sent to the Veteran in September 2006 with regard to the claim for service connection for a psychiatric disability, to include depression; and by a letter sent to the Veteran in November 2006 with regard to the claim for service connection for dementia.  These letters addressed all of the notice elements and were sent prior to the initial unfavorable decision by the AOJ in August 2007.  

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and identified private treatment records, to include records from the Social Security Administration (SSA), have been obtained and associated with the file.  VA examinations with respect to the issues on appeal were obtained in July 2007 and March 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges the assertion made by the Veteran's representative that the March 2012 VA examination was inadequate and that another examination should be conducted.  It finds, however, that the VA opinion obtained in this case in March 2012 is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met and that remand for another examination is not warranted.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's February 2012 and October 2013 remand instructions as VA obtained additional VA treatment records, the Veteran's SSA records, and the examination requested by the Board.  VA also made efforts to obtain private treatment records from the University of Tennessee Medical Center and from Galesburg Cottage Hospital.  The Board notes that the attempts to obtain records from the former facility were successful, but that VA was unsuccessful in obtaining records from the latter facility, although records from Galesburg Cottage Hospital were included in the records obtained from SSA.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has been afforded a hearing before the undersigned in which he presented oral testimony in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned identified the issues and asked specific questions directed at identifying whether the Veteran met the criteria for the award of his claims.  Moreover, the Veteran testified as to his treatment and symptom history.  In addition, the undersigned asked clarifying questions regarding where and by whom treatment was provided in order to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that there is no prejudice in deciding this case and that no further action pursuant to Bryant is necessary.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For certain chronic disorders, such as psychoses, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for several disorders that he contends are the result of an in-service incident during which he was hit by a baseball bat.  More specifically, the Veteran contends that he suffered a head injury in service that has resulted in a mental disorder, dementia, blackouts, memory loss, seizures and panic attacks.  He asserts depression had its onset after the reported in-service trauma and that he has had problems with blackouts, memory loss, seizures and panic attacks since 1982.  In October 2006, the Veteran reported that he had recently been diagnosed with dementia and contended that dementia was also a result of the in-service head injury.  See e.g., VA Forms 21-4138 dated June 2006, September 2006, October 2006, December 2006 and October 2007; November 2010 hearing transcript.  In a VA Form 21-0781a received in October 2009, the Veteran asserted that he was mugged in service and was in a coma for three days and that he has depression, anxiety and dementia as a result.  The Veteran vehemently denies that his dementia or residuals of head injury are the result of his use of alcohol.  See November 2009 VA Form 9.  

Service treatment records reveal that the Veteran was picked up via ambulance and taken to the emergency room on August 1, 1980, after being hit in the right face with a bat.  It was noted that the Veteran's right cheek was swollen, that he was spitting up blood and mucous, that he was writhing in pain, that he was uncooperative and that he had alcohol on his breath.  No loss of consciousness or vomiting was reported.  An x-ray of the skull and facial and nasal bones showed no significant abnormalities.  The Veteran was seen on August 26, 1981, at which time he reported that he had injured his head and the pain had become worse with blurring vision, dizziness, and head and neck pain.  It was noted that the Veteran reported that the day before yesterday, he was beaten roughly by the military police and since then, had had a headache and neck pain.  

The post-service medical evidence in this case is voluminous.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The Veteran was admitted to the James A. Haley VA Hospital in Tampa, Florida, from June 7, 1999, to June 28, 1999.  It was noted at the time of his admission that he had been in a private detox facility for the past five days.  The Veteran's discharge diagnosis was polysubstance dependence (alcohol, cocaine, crank, marijuana).  It was noted that he was not coping well with his divorce after three years and that he had been sober during his 11 year marriage and had relapsed when his wife left him.  The Veteran did not report the in-service incident when he was hit by a bat.

The Veteran was admitted to the VA Bay Pines Domiciliary between July 29, 1999, and October 1, 1999.  His discharge diagnoses, in pertinent part, included polysubstance dependence (alcohol, cocaine, crank and marijuana).  The Veteran later sought treatment at the same facility in December 2000 for help with detox from cocaine and in May 2001 for "alcohol and drug problems; I do crack cocaine and pot."  The Veteran did not report the in-service incident when he was hit by a bat during any of these periods of treatment.

The Veteran was admitted to the University of Tennessee Memorial Hospital from December 6, 2003, to December 10, 2003.  In pertinent part, his discharge diagnoses included altered level of consciousness (seizure versus syncopal episode) and history of polysubstance abuse.  A CT scan of the head was conducted on December 6, 2003.  The impression was no acute intracranial findings.  A December 8, 2003, electroencephalogram (EEG) was done in the awake state and was normal without focal, lateralizing or epileptiform discharges.  An echocardiogram report conducted on December 9, 2003, appeared normal.  

An October 2005 note from the VA Mountain Home VA Medical Center (VAMC) indicates that the Veteran began phase 1 of substance abuse treatment on May 31, 2005, and transferred to Phase 2 on July 7, 2005.  His completion date for Phase 2 was to have been on October 3, 2005, but he relapsed and was discharged from the domiciliary.  The discharge summary provided Axis I discharge diagnoses of alcohol dependence; alcohol withdrawal syndrome; continuous tobacco use disorder; and cocaine abuse, full remission.  

The Veteran underwent neuropsychological evaluation in June 2006, at which time it was reported that he demonstrated a generally moderate to severe degree of neuropsychological impairments in motor self-regulation, left hand finger tapping speed, verbal memory, and in visual spatial and visual motor organization and copying.  Behaviorally, he presented with disorganized, excessive speech, a euthymic affect, and obvious difficulties recalling salient personal events.  An underlying moderate degree of clinically significant depression was found on objective assessment, which was not immediately evident in his facial affect.  The pattern of his neuropsychological deficits suggested bilateral cerebral dysfunction, possibly localized to right frontal and left temporal areas.  The examiner noted that the Veteran's history of head injury incurred from a blow to his head while in the military may contribute partly to the cognitive deficits he is exhibiting; his history of alcohol dependence likely contributes significantly.  Axis I diagnoses of dementia due to multiple etiologies; depressive disorder, not otherwise specified (NOS); and alcohol dependence were made.  

The Veteran's treating psychiatrist at the VAMC in Iowa City reported in a letter received in July 2006 that the Veteran had difficulties with thinking and memory that had been confirmed by neurocognitive testing.  He also suffers from neurologic "spells" of an unknown cause.  The treating psychiatrist indicated that the letter was "in no way related his evaluation for disability compensation and any questions regarding this should be directed to the appropriate providers and evaluators."  

A CT scan of the head was conducted by VA in August 2006 due to a clinical history of spells - history of head injury in past.  The impression was likely tiny colloid cyst without evidence for obstruction; otherwise unremarkable study.  

An October 2006 emergency CT of the head was conducted due to the Veteran presenting with sudden onset of aphasia without trauma and complaint of headaches for two days.  The impression was no acute intracranial changes.  See radiology report from Galesburg Cottage Hospital.  

A November 2006 VA psychiatry initial consult note documents that although he reported the in-service incident where he was hit with a baseball bat, the Veteran linked the onset of his current depression and anxiety, as well as his increased drinking, to his divorce in the mid-1990s.  

A January 2007 psychiatry note provides Axis I diagnoses of major depressive disorder, moderate, in partial remission; alcohol abuse; and anxiety disorder, NOS.  It was noted that the Veteran's cognitive disorder was not readily apparent and might be complicated by pseudodementia of depression and/or alcohol use, however neuropsychiatric testing done in July 2006 showed impairment in frontal and temporal lobes and he was diagnosed with multifactorial dementia.  On the other hand, his interactions show no cognitive impairment.  

A May 2007 VA neurology note documents that the Veteran presented for follow-up for memory difficulties.  He had first been evaluated for spells that consisted of pain in the back of his head and loss of consciousness on two occasions.  Work up had included normal event monitor (with two events captured) and head CT in August 2006, which was normal with the exception of a small colloid cyst near the foramen of monroe.  Neuropsychological testing done in June 2006 showed moderate to severe degree of neuropsychological impairments in motor self-regulation, left hand finger tapping speed, verbal memory and in visual spatial and visual motor organization and copying.  Following detailed physical examination, the pertinent impression was subjective cognitive impairment; testing in the neurology clinic has not been consistent with dementia; clinical picture is suggestive of a functional component to his cognitive difficulties.  

A May 2007 psychiatry note provides Axis I diagnoses of major depressive disorder, moderate, in partial remission; alcohol abuse; and anxiety disorder, NOS.  
The Veteran underwent a VA neurological disorders examination in July 2007, at which time his claims folder and medical records were reviewed.  He reported memory problems with onset in August 1980 after being hit in the head with a bat.  The examiner reported that service treatment records show evaluation for facial injury; x-rays were negative.  As per record, the Veteran did not lose consciousness or vomit.  The Veteran recalled feeling dazed for several days, but did not recall specifically what he felt physically, i.e. presence or absence of headaches, tinnitus, lightheadedness, nausea, etc.  He states he mainly recalled feeling anxiety since that time and felt that his attacker was not appropriately punished.  For the past few years, the Veteran had been experiencing memory problems and dizzy spells.  He reported being hospitalized at the University of Tennessee Medical Center for five days approximately five years ago; since then he had noted significant worsening in his anxiety, depression, dizzy spells and memory problems.  The examiner reported the June 2006 neuropsychological evaluation.   Following a detailed physical examination, the Veteran was diagnosed with cognitive dysfunction.  Memory problems were associated with the diagnosis.  Although the VA examiner indicated that a medical opinion had been requested, no opinion was provided.  

In an August 2007 VA Form 119, Dr. D.J.D. reported that the Veteran's cognitive dysfunction is less likely than not related to in-service trauma to face and head August 1, 1980.  Dr. D. noted no loss of consciousness occurred during that event.  
In a July 2008 psychiatry note, it was noted that the Veteran reported a five year history of anxiety attacks.  Axis I diagnoses of major depressive disorder, moderate in partial remission; alcohol abuse, in early remission; anxiety disorder, NOS; and cognitive disorder, NOS, were provided.  

The Veteran underwent mental status evaluation in August 2009, in conjunction with his claim for benefits from the SSA.  He was one month early, but was seen because the person scheduled did not show.  He was also only minimally cooperative.  Following a detailed interview, during which the Veteran reported being attacked and being struck with a baseball bat during service, in what he described as a murder attempt, an Axis I diagnosis of panic disorder without agoraphobia was made.  No opinion on etiology was provided.  See record from C.H.F., Ph.D.  

An April 2011 VA mental health medication management note contains an assessment that the Veteran carries a diagnosis of bipolar disorder, but his history was not very consistent with this diagnosis.  The examiner stated that it is likely his diagnosis was determined during a time when he had been under the influence of multiple substances.  It was also noted that the Veteran had a history of traumatic brain injury (TBI) resulting in coma for three days, "so his symptoms and lack of impulse control may be secondary to cortical damage."  Axis I diagnoses of organic mood disorder (history of TBI); and alcohol dependence in remission were made.  

The Veteran underwent a VA mental disorders Disability Benefits Questionnaire (DBQ) in March 2012, at which time an Axis I diagnosis of polysubstance abuse was made.  The examiner noted that the Veteran has a longstanding problem with substance abuse.  He was very defensive and refused to discuss this with the examiner.  His records, however, were available for review and indicated this was his primary diagnosis.  The examiner reported that the Veteran had been given other diagnoses over the years such as depression and bipolar disorder, but these were most likely substance induced disorders.  When reviewing the Veteran's history over time, the one consistent diagnosis is substance abuse, which likely began in his teens as that is when he first reported using according to a progress note dated 1999.  Drugs used were reported to be alcohol, marijuana, hash, uppers and downers, crank and cocaine.  He faced charges for a DUI in 1996 and for cocaine possession in 1997.  He had been homeless on more than one occasion.  The examiner noted that the Veteran's memory and cognitive skills were reported to be intact in 1999.  This was after the alleged head injury in service, but prior to further years of substance abuse.  The examiner also noted that in 1999, the Veteran also reported that he had suffered physical abuse in the last month and had altercations with others.  It was likely that in the drug world and living on the streets, as he had done, the Veteran had met with violence.  It was mentioned in another note from 1999 that he had once worked in a phosphate mine.  He had not reported that work experience usually and this was an indication of the Veteran's tendency to be guarded and not to disclose information.  He was very guarded and defensive during the interview on the day of his examination.  A note from 2000 reported that he did not go live with his mother as he had reported.  This was known because she died and his family could not tell him because he was not in contact with them.  The examiner noted that it was interesting that in later years, the Veteran reported being angry with his family for not telling him as if they had done it on purpose.  It was believed that that change in his outlook represented the progressive nature of the addiction process and the distortion in thinking that occurs over time.  The examiner also noted that the Veteran was reported to be a concrete thinker and may never have possessed a high level of intellectual functioning; that his report of symptoms had changed over time and added to the confusion in diagnosing him; that he had continued off and on in treatment for substance abuse; and that he appears to have little insight and understanding of the world around him.  

The examiner noted that in 2006, it was reported that the Veteran was clearly alcohol dependent and most likely had a personality disorder.  In a later note by the same psychologist in which testing results were reported, he was found to be below average cognitively in most areas.  While the psychologist stated that his head injury may be partially to blame, the March 2012 VA examiner determined that the results do not really suggest that.  The examiner noted that the in-service head injury sustained by the Veteran did not cause him to be unconscious and there were no difficulties found in his cognitive abilities or changes in those abilities noted after the incident.  The injury was reported to be an injury to his face and cheek and did not appear to have caused any permanent damage.  Furthermore, on the day of this examination, the Veteran did not display any of the thought or speech problems that were mentioned in the neuropsychological report.  The examiner suspected that the Veteran has always had a low average IQ and that his chronic substance dependence had caused brain damage.  It was not believed the rather mild injury described in military records could have caused, after this amount of time, the problems the Veteran is reporting or the damage described in the neuropsychological report.  The examiner went on to explain that symptoms would have been evident immediately after the head injury.  As far as the depression reported, the examiner noted that the Veteran was assessed on an instrument which can easily over report symptoms.  No mention was made in the report as to whether the Veteran appeared to be giving his best effort or if the results were believed to be valid.  

The examiner reported that the Veteran had continued to be dependent on alcohol; that he may be using other drugs as well; and that he refuses treatment for chemical dependency.  The examiner noted that the Veteran refused to answer when his reported anxiety began and that this was an example of the defensive and guarded stance the Veteran maintained throughout the interview.  It was also a good demonstration of his cognitive abilities.  The examiner noted that the Veteran was aware which questions might disqualify him for service connection and avoided answering them; but was not knowledgeable enough to understand the examiner would see through this.  

The examiner noted that the first progress note found in the computerized patient record system (CPRS) was in 1999 and indicated the Veteran had been in detox in Tampa, Florida and was seeking housing and treatment.  He had been drinking alcohol and smoking crank, cocaine and marijuana.  He was homeless.  The note stated he began using alcohol and marijuana in his teens.  He went to rehab in 1985 and was sober 11 years.  He lost his driver's license due to DUI and was arrested for possession of cocaine (5 months in jail).  He was reported to have a history of blackouts.  Memory and cognitive skills were reported to be intact.  He did not report a head injury at that time but did mention the injury to his knee and ankle.  He was discharged to another program and it was reported he had no mental illness symptoms other than polysubstance dependence.  Focus of therapy was on his divorce.  There was no mention of head injury or anger about head injury.  He entered a program in Bay Pines, Florida and was there a few months when he was reported to have left to go home and live with his mother in Illinois.  He was back in a few months seeking treatment for cocaine dependence.  It was reported in notes in CPRS from that time, 2000, that he had used hashish frequently in the military.  He was not admitted due to waiting for an open bed in the program.  He was treated at the VA in Johnson City, Tennessee in 2004 because he had a seizure reported to be due to medication.  During this assessment was the first mention of a head injury found in his notes.  He also reported he had been homeless for 8 years.  He reported at that time no mental health issues except issues concerning his divorce.  It was noted he had been recently arrested for public intoxication and morphine was found in his system he denied using.  It was noted he was "a poor historian."  On August 13, 2004, it was reported that the Veteran had recovered "nicely" from the military head injury.  He was admitted to the hospital for detox in May of 2005.  At that time, he admitted to childhood sexual abuse by his older brother.  During this hospital stay, his reported seizures were assessed to be due to hypoglycemia, alcohol abuse and psychogenic in nature.  In a psychology note it was reported that the Veteran suffered from a head injury as a child and attributed dizziness and headaches to that trauma.  Childhood physical abuse was also noted.  A later note indicated the Veteran had participated in testing and narcissistic features were found.  During his stay at the hospital he was diagnosed with bipolar disorder and was reportedly doing well on medication.  He attended a substance abuse treatment program and during treatment, he avoided compensated work therapy (CWT).  He was discharged due to leaving (unauthorized absence) and drinking; he was again homeless.  On April 10, 2006, he reported that he was hit in the head in the military by a man he confronted who owed him money for the drugs he was selling in Germany.  He reported that he began having his "spells" (seizure) when he first began remembering about the sexual abuse by his older brother.  The Veteran also reported he hated black people because the man who hit him with the bat in the military was black.  The Veteran continued abusing alcohol.  In November 2006, the Veteran reported he was attacked from behind by a black man while serving in Germany.  At that time, he claimed to remember his trauma; he denied on the day of the March 2012 VA examination that he remembered what had happened.  He had also remembered his trauma on other occasions.  He reported being unconscious after the attack, but records indicate no loss of consciousness. 

The examiner reported that the Veteran was admitted to the Central Plains VA for detox in 2006.  Treatment issues included dreams of his father and his "spells."  It was noted his cognitive defects were reported but not noticeable.  His "spells" were reported likely due to alcohol abuse or anxiety.  He continued treatment and began the disability process.  Anxiety was reported to increase about this time.  He continued to abuse alcohol.  He began sweeping at a local bar and mowing in order to have extra money.  He also continued to drive and renewed his license.  He sought treatment for alcohol dependence but it did not appear in notes he had attended.  In 2008 he reported his anxiety began when he was living in Tennessee.  He continued in treatment but appeared to miss many appointments.  He continued seeking disability.  In 2010 he found his brother dead and was having difficulty sleeping.  He moved back to Johnson City in 2011.  He was again homeless.  
The examiner reported that the Veteran was currently diagnosed with bipolar disorder and substance abuse.  He continued to drink alcohol.  He was not attending psychotherapy.  No complaints of "spells" were reported in recent progress notes.  The Veteran refused to answer questions about his substance abuse history, stating "they" always want to blame everything on drinking.  His substance abuse is documented throughout this report.  The examiner noted that there are 2 notes in his military records indicating a head injury.  Both notes contradict his report.  The first note dated August 1, 1980, indicated the Veteran was taken to the emergency room after he had been hit in the face with a bat.  His cheek was swollen.  There was no loss of consciousness.  He was described as fully conscious and uncooperative.  He was also reported to have alcohol on his breath.  He was discharged after 5 days of testing and observation.  The discharge diagnosis was soft tissue facial injury.  The Veteran was seen a year later on August 26, 1981, in the outpatient clinic and it was reported he had been beaten by the military police.  It was reported he felt dizzy and had blurred vision.  No loss of consciousness was noted and he was not apparently hospitalized nor did he receive further treatment.  

Following this very detailed examination of the Veteran and the medical evidence of record, it was the examiner's opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In the rationale section, the examiner explained that the evidence in this case does not suggest the head injuries reported in the claims folder caused any of the Veteran's diagnosed mental health conditions.  First of all, it is likely the Veteran always was of low average intelligence.  His work history did not suggest higher functioning even prior to the reported incident.  Secondly his report of the incident is not consistent with medical records.  It was reported he did not lose consciousness and the injury was reported to the right side of the cheek and there was no injury to the back of the head that caused him to be unconscious as he reported.  It was reported several times in his early VA records that no cognitive deficits were noted.  He also reported head injuries since discharge when he was living on the streets and he had a long standing substance abuse problem, which is known to cause diffuse brain damage over time.  These more recent injuries would be a more likely cause of cognitive problems.  The validity of the report in which he was diagnosed with cognitive problems was never addressed.  No cognitive problems were noted on the day of the March 2012 examination except his difficulty thinking logically.  He had been seen most frequently and consistently for issues concerning substance abuse.  Even the mood disorders he has been treated for are likely substance abuse induced.  He has done significant damage to his nervous system due to the frequency, amount and duration of his substance abuse.  Any cognitive problems are most likely due to a combination of genetics and substance abuse.  His "spells" are believed to be related to the sexual abuse he suffered as a child.  Somatic complaints with no clear etiology are often found in sexual abuse cases.  In at least one progress note it was found that he reported these spells began when he first began to remember about his brother's abuse.  Episodes of not remembering could also be due to the abuse.  He has been vague about the abuse over the years and also reported physical abuse.  The two together are likely contributing to his mental state.  

The March 2012 VA examiner concluded by summarizing that the most likely order of events in this case is as follows: the Veteran was abused as a child and began using alcohol and marijuana prior to the military; he sold drugs in the military and was hit in the face with a bat when trying to collect a debt; he recovered from his injuries and continued working as a cook; he was discharged and had a relatively stable time until he began drinking heavily and his wife left him; he began a steep decline at that time which resulted in him being homeless, taken advantage of by others on the streets, and multiple treatment programs; he began to remember about his childhood trauma and have nervous spells; he has never dealt with his childhood issues and though more stable at this time, continues to drink alcohol.

The preponderance of the evidence of record does not support the claims for service connection for residuals of a head injury, a psychiatric disability, to include depression, or dementia on a direct basis.  The Board acknowledges that the Veteran sustained an injury to his head while in service as a result of being hit with a baseball bat; however, the service treatment records do not corroborate the Veteran's assertions as to the events that transpired in conjunction with this documented injury.  More specifically, there is no indication that he sustained a TBI resulting in a coma for three days, or any loss of consciousness, at that time.  

The Board also acknowledges the June 2006 neuropsychological evaluation, at which time it was noted that the Veteran's history of head injury incurred from a blow to his head while in the military may contribute partly to the cognitive deficits he is exhibiting.  It does not afford this opinion any probative value as the examiner did not provide a rationale in support of the statement and there is no indication the examiner reviewed the service treatment records associated with the in-service injury.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The Board also acknowledges the April 2011 opinion provided in a VA mental health medication management note, which provided an opinion that the Veteran's "symptoms and lack of impulse control may be secondary to cortical damage."  As noted above, the Veteran's service treatment records do not corroborate that he had a TBI resulting in coma for three days.  As the opinion provided that his psychiatric symptoms may be secondary to cortical damage is based on an inaccurate factual premise, it is not afforded any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).

This leaves the opinion provided in an August 2007 VA Form 119 and the opinion provided by the March 2012 VA examiner.  Both are afforded high probative value because they provided a rationale based on the evidence of record.  See Prejean, 13 Vet. App. at 448-9.  The August 2007 opinion from Dr. D.J.D. was that the Veteran's cognitive dysfunction is less likely than not related to in-service trauma to face and head August 1, 1980, and was based on the fact that the August 1980 record did not note loss of consciousness during that event.  The March 2012 VA examiner's opinion was based on a longitudinal review of the medical evidence of record, and provides very detailed reasons based on that review and based on examination of the Veteran, with consideration of his statements, in coming to the conclusion that the only diagnosed disorder, polysubstance abuse, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, to include the August 1980 in-service head injury and the August 1981 in-service report of being beaten by the military police.  

At this juncture, the Board acknowledges the Veteran's assertions that he has blackouts, memory loss, seizures and panic attacks as residuals of the in-service head injury.  While the Veteran is competent to report such symptoms, as a lay person without the appropriate medical training and expertise, he is not competent to provide a probative opinion on the etiology of these symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no competent and probative evidence of record establishing that the symptomatology reported by the Veteran to be residuals of the in-service head injury, namely blackouts, memory loss, seizures and panic attacks, are related to the in-service injury.  There is also no probative evidence of record establishing that the Veteran has a psychiatric disability or dementia as a result of the in-service head injury.

As there is no probative evidence that the Veteran has residuals of a head injury, a psychiatric disability, to include depression, and/or dementia as a result of service, to include either the August 1980 head injury or the August 1981 report of being beaten by military police, service connection for these is not warranted on a direct basis.  See 38 C.F.R. § 3.303.  Service connection for a psychiatric disability, to include depression, is also not warranted on a presumptive basis, as there is no evidence the Veteran was diagnosed with a psychiatric disorder within one year of his July 1982 discharge from active service.  See 38 C.F.R. §§ 3.307, 3.309.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for a psychiatric disability, to include depression, is denied.

Entitlement to service connection for dementia is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


